DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
As per claim 18,
Line 2, “ a data storage device for storing a path library”
Line 6 – 8, “a first optimal path generator for generating a first optimal path between a selected starting location and a selected ending location”
Line 9 – 11, “a second optimal path generator for generating a second optimal path based on the first optimal path”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The data storage device is described as a non-transitory computer readable medium. (Specification, [Par. 0128], “a non-transitory computer readable medium, such as the data storage device 975 or memory.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 18,
Line 6 – 8, “a first optimal path generator for generating a first optimal path between a selected starting location and a selected ending location”
Line 9 – 11, “a second optimal path generator for generating a second optimal path based on the first optimal path”
There are no corresponding structures associated with the “first optimal path generator” and the “second optimal path generator” described in the specification. 

Claims 19 - 20 are dependent on claim 18 and do not cure the deficiencies thereof, therefore claims 19 – 20 are rejected for the same reason as claim 18 above.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a first optimal path generator” and “a second optimal path generator” of claim 18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

There are no corresponding structures associated with the “first optimal path generator” and the “second optimal path generator” described in the specification. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 19 - 20 are dependent on claim 18 and do not cure the deficiencies thereof, therefore claims 19 – 20 are rejected for the same reason as claim 18 above.

Claims 12, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 3 – 6 recites “one or more body locations along the adjusted path;” It is unclear what the “body locations” refers to. For the purpose of compact prosecution, Examiner will interpret this limitation as “one or more body locations of the autonomous driving vehicle along the adjusted path;”
Claim 19 recites “wherein the first optimal path is generated by using static vehicle and map parameters and offline computational resources.” It is unclear what the limitation “static vehicle” refers to. For the purpose of compact prosecution, Examiner will interpret the “static vehicle” as “vehicle information”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (Publication No. US 20200363801 A1; hereafter He).
Regarding to claim 18, He teaches A system for determining a travel path for an autonomous vehicle, comprising: 
	a data storage device for storing a path library, wherein the path library comprises a plurality of paths each path starting at one of a plurality of starting locations and ending at one of a plurality of endling locations, wherein the plurality of starting locations and the plurality of endling locations correspond to points on a map; ([Par. 0034], “Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 115, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information. Alternatively, perception and planning system 110 may be integrated with vehicle control system 111.”; [Par. 0046], “Routing module 307 is configured to provide one or more routes or paths from a starting point to a destination point. For a given trip from a start location to a destination location, for example, received from a user, routing module 307 obtains route and map information 311 and determines all possible routes or paths from the starting location to reach the destination location. Routing module307 may generate a reference line in a form of a topographic map for each of the routes it determines from the starting location to reach the destination location. A reference line refers to an ideal route or path without any interference from others such as other vehicles, obstacles, or traffic condition. That is, if there is no other vehicle, pedestrians, or obstacles on the road, an ADV should exactly or closely follows the reference line.”)
	a first optimal path generator for generating a first optimal path between a selected starting location and a selected ending location, wherein one or more vehicle states affect the first optimal path; ([Par. 0054], “processing logic can apply a hybrid a* search algorithm to a simplified vehicle model to search for an initial (coarse) trajectory using the initial and destination states as input parameters. Here, the hybrid A* search can grid the state space (x, y, θ-direction) into one or more branches and perform a tree search within the state space grid branches. The tree search can traverse all branch nodes using a simplified vehicle model to generate a coarse trajectory connecting an initial state to a destination state… Based on the coarse trajectory, some variables of the optimization problem described above can thus be determined. An example of such a variable include R, where R is a rotation matrix, measuring a rotation of the vehicle relative to obstacles, based on a reference direction of the vehicle.”) and 
a second optimal path generator for generating a second optimal path based on the first optimal path and one or more obstacles interfering with the first optimal path sensed by a perception system or one or more vehicle parameters that are dynamically determined online. ([Par. 0054], “the generated coarse trajectory may be zig-zag shaped and may not take into consideration any surrounding obstacles. Based on the coarse trajectory, some variables of the optimization problem described above can thus be determined. An example of such a variable include R, where R is a rotation matrix, measuring a rotation of the vehicle relative to obstacles, based on a reference direction of the vehicle.”; [Par. 0059], “processing logic, iteratively, performs a first quadratic programming (QP) optimization on the target function based on a first trajectory (e.g., coarse trajectory) while fixing a first set of variables(e.g., λ, μ). At block 604, processing logic performs a second QP optimization on the target function based on a result of the first QP optimization while fixing a second set of variables (e.g., x, u). At block605, processing logic generates a second trajectory based on results of the first and the second QP optimizations to control the ADV autonomously according to the second trajectory.”; [Par. 0062], “the RL agent and the environment model can iteratively generate a number of next trajectory states (e.g., an output trajectory) and a number of controls/actions. The scoring metric can include a scoring scheme to evaluate whether the RL agent planned a trajectory with a final trajectory state at the destination spot, whether the trajectory is smooth, whether the trajectory avoids all the perceived obstacles.”)

Regarding to claim 19, He teaches the system of claim 18.
He further teaches wherein the first optimal path is generated by using static vehicle and map parameters and offline computational resources. ([Par. 0034], “Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 115, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information.”; [Par. 0036], “perception and planning system 110may also obtain real-time traffic information from a traffic information system or server (TIS). Note that servers 103-104 may be operated by a third party entity. Alternatively, the functionalities of servers103-104 may be integrated with perception and planning system 110. Based on the real-time traffic information, MPOI information, and location information, as well as real-time local environment data detected or sensed by sensor system 115 (e.g., obstacles, objects, nearby vehicles), perception and planning system 110 can plan an optimal route and drive vehicle 101, for example, via control system111, according to the planned route to reach the specified destination safely and efficiently.”; [Par. 0053], “where x.sub.k is a trajectory for discretized time step k, x.sub.0=x(0) is initial point, andx.sub.N+1= x.sub.F is destination point of the trajectory, and x.sub.k+1=f(x.sub.k+u.sub.k). Here, u.sub.k can be vehicle control inputs, such as a heading angle, velocity, and acceleration of the vehicle, and f is a vehicle dynamic model which describes a vehicle dynamic, such as a bicycle model of a vehicle.”)  Wherein the “third party entity” reads on the “offline computational resources”, “location information” reads on the “map information” and the “vehicle control input” reads on the “static vehicle” as being interpreted as vehicle information under 112b rejection)

Regarding to claim 20, He teaches the system of claim 18.
`	He further teaches a vehicle controller for generating at least a steering command, a throttle command, and a brake command to cause the autonomous driving vehicle to follow the second optimal path. ([Par. 0048], “control module 306 controls and drives the autonomous vehicle, by sending proper commands or signals to vehicle control system 111, according to a route or path defined by the planning and control data. The planning and control data include sufficient information to drive the vehicle from a first point to a second point of a route or path using appropriate vehicle settings or driving parameters (e.g., throttle, braking, steering commands) at different points in time along the path or route.”; [Par. 0059], “processing logic, iteratively, performs a first quadratic programming (QP) optimization on the target function based on a first trajectory (e.g., coarse trajectory) while fixing a first set of variables (e.g., λ, μ). At block 604, processing logic performs a second QP optimization on the target function based on a result of the first QP optimization while fixing a second set of variables (e.g., x, u). At block605, processing logic generates a second trajectory based on results of the first and the second QP optimizations to control the ADV autonomously according to the second trajectory.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9 – 11, 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Publication No. US 20200363801 A1; hereafter He) in view of Prats, Mario (Patent No. US 10946519 B1; hereafter Prats).
Regarding to claim 1, He teaches A method of navigating an autonomous vehicle, comprising: 
	determining, by an online server, a current vehicle state of the autonomous vehicle in a mapped driving area; ([Par. 0035], “perception and planning system 110 may obtain location and route information from an MPOI server, which may be a part of servers 103-104. The location server provides location services and the MPOI server provides map services and the POIs of certain locations. Alternatively, such location and MPOI information may be cached locally in a persistent storage device of perception and planning system 110.”)
	receiving a path for the autonomous driving vehicle through the mapped driving area from the current vehicle state to a destination vehicle state; ([Par. 0054], “processing logic can apply a hybrid a* search algorithm to a simplified vehicle model to search for an initial (coarse) trajectory using the initial and destination states as input parameters. Here, the hybrid A* search can grid the state space (x, y, θ-direction) into one or more branches and perform a tree search within the state space grid branches. The tree search can traverse all branch nodes using a simplified vehicle model to generate a coarse trajectory connecting an initial state to a destination state. The simplified vehicle model can be a simple bicycle model that can travel at various velocities within a range of steering which models an ADV” wherein the “initial state” reads on the current location and the “destination state” reads on the destination location. The coarse trajectory is also based on θ-direction which refers to heading direction of the vehicle)

receiving fixed and moving obstacle information; ([Par. 0052], “processing logic extracts environment constraints from HD map, and moving obstacles constraints from prediction module to generate the open space optimization algorithm, and initializes matrices/vectors for the constraints of the optimization algorithm. In one embodiment, the optimization model can be previously generated and uploaded on the ADV (e.g., model 421 of FIG. 4, as part of models 313 of FIG. 3A). Constraint scan include distances from the vehicle to the open road boundaries, dimensions of accessible roadways, road curbs, and one or more obstacles. The obstacles can include moving obstacles such as cars and moving pedestrians, and nonmoving obstacles such as buildings, blockades, and fences. The moving obstacles can be processed by a prediction module to determine the predicted locations for the moving obstacles at some later point in time. These obstacles and constraints can be modeled into matrices and vectors for an optimization algorithm.”) 
	adjusting the path to generate an optimized path wherein the optimized path avoids the fixed and moving obstacles and ends at a final vehicle state; ([Par. 0054], “the generated coarse trajectory may be zig-zag shaped and may not take into consideration any surrounding obstacles. Based on the coarse trajectory, some variables of the optimization problem described above can thus be determined. An example of such a variable include R, where R is a rotation matrix, measuring a rotation of the vehicle relative to obstacles, based on a reference direction of the vehicle. “; [Par. 0058], “For operation 505, process logic fixes the controls and trajectory values (e.g., x, u, as a second set of vector variables) and solves the relaxed open space optimization problem with a QP solver to update the dual variables, e.g… operation 504 can be repeated with 80 , μ set to the results of operation 505. Then operations 504 and 505 can be iteratively performed until the variables (e.g., x, u, λ, μ) converge. The variable can converge if the results for subsequent iterations are within a predetermined threshold of the results from the previous iteration. Once the output values converge, at operation 506, processing logic generates an output trajectory x.sub.(k=0 . . . N+1) based on the results of operations 504-505. Note that x.sub.0 is the initial trajectory state, and x.sub.N+1=x.sub.F is the final trajectory state.”; [Par. 0069], “Based on the states (e.g., a first trajectory) and control actions, criteria module 809 can determine if the outputs of RL agent 803 satisfies a predetermined list of criteria. The criteria can include 1) a criteria whether the final state for the trajectory of the ADV is at a destination spot, with a correct vehicle heading, 2) the trajectory is smooth, and 3) the trajectory avoids collision with all obstacles. If the list of criteria is satisfied, criteria module 809 triggers outputs 811 to output the first trajectory and/or the controls/actions.”) wherein the “coarse trajectory” reads on the initial path and the “output trajectory” reads on the “optimized path”) and 
navigating the autonomous vehicle based on the optimized path. ([Par. 0059], “At block605, processing logic generates a second trajectory based on results of the first and the second QP optimizations to control the ADV autonomously according to the second trajectory.”)

He teaches to receive initial trajectory from onboard system, but not explicitly disclose to receive a path from a path library generated offline.

However, Prats teaches to receive a path from a path library generated offline. (Col. 9, line 6 – 28, “when robot100 receives a command to perform a task that requires traversal of end effector 106 between two or more points, online trajectory engine 130 may attempt to locate a suitable precalculated joint trajectory in offline trajectory database 136, e.g., in parallel with attempting to calculate a fresh joint trajectory on the fly. If online trajectory engine 130 is able to locate a precalculated joint trajectory that would suffice under current circumstances (e.g., similar start/target end effector positions, similar starting and target joint configurations, similar environmental states), online trajectory engine 13 may retrieve that precalculated joint trajectory and use it to generate joint commands for joints 104.sub.1-104.sub.N”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify He to incorporate the teaching of Prats. The modification would have been obvious because “offline trajectory engine 134 may be configured to calculate trajectories during downtimes of robot 100, i.e. while robot 100 is “offline.” Because it operates during downtime, offline trajectory engine 134 may have sufficient time and/or computing resources at its disposal to perform more resource-intensive trajectory calculations (e.g., RRT*) than online trajectory engine 130. (Prats, Col. 7, line 40 – 49)

Regarding to claim 2, the combination of He and Prats teach method of claim 1.
He further teaches wherein the current vehicle state comprises a current location and a current heading angle, ([Par. 0053], “where x.sub.k is a trajectory for discretized time step k, x.sub.0=x(0) is initial point, andx.sub.N+1= x.sub.F is destination point of the trajectory, and x.sub.k+1=f(x.sub.k+u.sub.k). Here, u.sub.k can be vehicle control inputs, such as a heading angle, velocity, and acceleration of the vehicle, and f is a vehicle dynamic model which describes a vehicle dynamic, such as a bicycle model of a vehicle. h (x.sub.k+u.sub.k) include limitations of the vehicle, such as maximum heading ratio, velocity, and acceleration of the vehicle. Matrix A and vector b relates to sizes and locations of one or more obstacles surrounding the vehicle.”) and wherein the destination vehicle state comprises a destination location and a destination heading angle. ([Par. 0069], “Based on the states (e.g., a first trajectory) and control actions, criteria module 809 can determine if the outputs of RL agent 803 satisfies a predetermined list of criteria. The criteria can include 1) a criteria whether the final state for the trajectory of the ADV is at a destination spot, with a correct vehicle heading, 2) the trajectory is smooth, and 3) the trajectory avoids collision with all obstacles.”)

Regarding to claim 3, the combination of He and Prats teach the method of claim 1.
He further teaches wherein the adjusting the path comprises iteratively adjusting the path. ([Par. 0058], “operation 504 can be repeated with 80 , μ set to the results of operation 505. Then operations 504 and 505 can be iteratively performed until the variables (e.g., x, u, λ, μ) converge. The variable can converge if the results for subsequent iterations are within a predetermined threshold of the results from the previous iteration. Once the output values converge, at operation 506, processing logic generates an output trajectory x.sub.(k=0 . . . N+1) based on the results of operations 504-505. Note that x.sub.0 is the initial trajectory state, and x.sub.N+1=x.sub.F is the final trajectory state.” wherein the “coarse trajectory” reads on the initial path and the “output trajectory” reads on the “optimized path”)

Regarding to claim 4, the combination of He and Prats teach the method of claim 3.
He further teaches wherein the iteratively adjusting the path comprises evaluating one or more cost functions to determine the optimized path. ([Par. 0061], “the target function includes a quadratic cost function for the first and the second QP optimizations. In one embodiment, the open space model is to generate a trajectory for the ADV without following a reference line or traffic lines. In one embodiment, the open space model includes a vehicle dynamic model for the ADV.”)

	Prats further teaches wherein the offline path library is generated by computing resources not co-located with the autonomous vehicle before navigating the autonomous vehicle (Prats, Col. 9, line 28 – 30, “offline trajectory database stores a plurality of precalculated joint trajectories, as shown by the two-dimensional matrix of boxes with trajectories between point x.sup.a and x.sup.b.”; [Col. 7, line 59 – 65], “offline trajectory planning may occur elsewhere in addition to or instead of at offline trajectory engine 134. For example, in some implementations, a cloud trajectory engine180 may be operated on one or more server computers (e.g., blades) that form what is often referred to as a “cloud” infrastructure.” Wherein the cloud infrastructure is offboard and not co-located with the vehicle.)

Regarding to claim 5, the combination of He and Prats teach the method of claim 4.
He further teaches wherein the one or more cost functions comprises a final state error that indicates a closeness between the final vehicle state and the destination vehicle state, wherein the closer the final vehicle state is to the destination vehicle state, the closer the final state error is to an optimum. ([Par. 0058], “For operation 505, process logic fixes the controls and trajectory values (e.g., x, u, as a second set of vector variables) and solves the relaxed open space optimization problem with a QP solver to update the dual variables, e.g… where vectors x, u are set to the values from the results of operation 504. Next, operation 504 can be repeated with 80 , μ set to the results of operation 505. Then operations 504 and 505 can be iteratively performed until the variables (e.g., x, u, λ, μ) converge. The variable can converge if the results for subsequent iterations are within a predetermined threshold of the results from the previous iteration. Once the output values converge, at operation 506, processing logic generates an output trajectory x.sub.(k=0 . . . N+1) based on the results of operations 504-505. Note that x.sub.0 is the initial trajectory state, and x.sub.N+1= x.sub.F is the final trajectory state.” where when the result of operation is not converged, this indicates the final state error is large and the final trajectory state has not been achieved. The operation is iteratively performed (repeatedly) until all variables are converged which indicates the output of final trajectory state is at optimum and the error is also at optimum (minimum error)”)

Regarding to claim 6, the combination of He and Prats teach the method of claim 1.
Prats further teaches wherein the offline path library comprises a database of possible paths that is computed based on an offline path library generation process. (Prats, Col. 7, line 40 – 57, “offline trajectory engine 134 may be configured to perform its trajectory planning operations based on the data stored in daily log 132. For example, in some implementations, offline trajectory engine 134 may use data stored in daily log 132to calculate, e.g., during the night in what might be referred to as “dreaming,” joint trajectories that are more optimized than those calculated by online trajectory engine 130. These superior trajectories maybe stored or “cached” in an offline trajectory database 136 so that they may be used by robot 100 at a later time, e.g., when robot 100 performs tasks that require similar trajectories.”)

Regarding to claim 9, the combination of He and Prats teach the method of claim 1.
He further teaches the path is selected from a plurality of adjusted paths based on a corresponding overall performance metric for each of the plurality of adjusted paths, wherein the path has a best overall performance metric compared to other of the plurality of adjusted paths. ([Par. 0064], “Criteria evaluation 809 can evaluate if the trajectory/controls generated by RL agent 803 satisfies a list of threshold criteria (or a threshold judgment score), if yes, the trajectory and controls are output to outputs 811. If the judgment score is not satisfactory, criteria determiner 809can trigger outputs 811 to output a second trajectory/second list of controls from open space optimization model 421. In one embodiment, the threshold criteria can be determined based on a feedback from open space optimization model 421. For example, the open space optimization model421 can output a trajectory and controls (as a reference trajectory) to criteria evaluation 809 for criteria evaluation 809 to compare with the outputs of RL agent 803”; [Par. 0067], “at each discretized time step, actor NN 805 receives a current trajectory state and generates a control/action. The environment model 808 receives the control action, generates a reward and a next trajectory state, and passes the reward and next trajectory state back to RL agent 803. Actor NN 805 of RL agent 803 uses the next trajectory state to generate a subsequent control action. These operations can be repeated until the next trajectory state is at a destination trajectory state (e.g., destination location) or the iterations have reached a maximum threshold count. In one embodiment, critic NN 807 performs a reward prediction based on the current trajectory state and the control action to evaluate how good is the particular control action. Critic NN807 of RL agent 803 can also use an actual reward generated by the environment model 808 to update its reward predictions.” Where each of the adjusted trajectory after each iteration is evaluated and given score. The output final trajectory path after a plurality of iterations should have the best judgement score and be closest to the destination state.)

Regarding to claim 10, the combination of He and Prats teach the method of claim 9.
He further teaches wherein the overall performance metric for each of the plurality of adjusted paths comprises one or more of a curvature metric, a curvature change metric, and articulation metric, a distance to lane center metric, a heading angle tracking metric, a body in lane metric, a body extends beyond the mapped permissible area metric, a distance to the object on route metric. ([Par. 0064], “The trajectory and controls outputs are passed through a criteria evaluation 809 (e.g., performed by criteria determiner module 707). Criteria evaluation 809 can evaluate if the trajectory/controls generated by RL agent 803 satisfies a list of threshold criteria (or a threshold judgment score), if yes, the trajectory and controls are output to outputs 811. If the judgment score is not satisfactory, criteria determiner 809can trigger outputs 811 to output a second trajectory/second list of controls from open space optimization model 421.”; [Par. 0069], “criteria module 809 can determine if the outputs of RL agent 803 satisfies a predetermined list of criteria. The criteria can include 1) a criteria whether the final state for the trajectory of the ADV is at a destination spot, with a correct vehicle heading, 2) the trajectory is smooth, and 3) the trajectory avoids collision with all obstacles. If the list of criteria is satisfied, criteria module 809 triggers outputs 811 to output the first trajectory and/or the controls/actions. If the list of criteria is not satisfied, criteria module 809 can trigger open space optimization model 421 to generate a second trajectory and/or control actions and outputs the second trajectory and/or control actions via outputs 811.” Where in the “correct vehicle heading” at least reads on the “a heading angle tracking metric”)

Regarding to claim 11, He teaches A method of generating an optimal path for an autonomous driving vehicle, the method comprising: 
	receiving, from a localization system, a current location on a mapped driving area and a current heading angle for the autonomous driving vehicle; ([Par. 0041], “Localization module 301 determines a current location of autonomous vehicle 300 (e.g., leveraging GPS unit 212) and manages any data related to a trip or route of a user. Localization module 301 (also referred to as a map and route module) manages any data related to a trip or route of a user. A user may log in and specify a starting location and a destination of a trip, for example, via a user interface. Localization module 301 communicates with other components of autonomous vehicle 300, such as map and route information 311, to obtain the trip related data.”; [Par. 0050], “the navigation system may determine a series of speeds and directional headings to affect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway-based path leading to an ultimate destination.”)
	receiving a path for the autonomous driving vehicle from the current location with the current heading angle to a destination location; ([Par. 0054], “processing logic can apply a hybrid a* search algorithm to a simplified vehicle model to search for an initial (coarse) trajectory using the initial and destination states as input parameters. Here, the hybrid A* search can grid the state space (x, y, θ-direction) into one or more branches and perform a tree search within the state space grid branches. The tree search can traverse all branch nodes using a simplified vehicle model to generate a coarse trajectory connecting an initial state to a destination state. The simplified vehicle model can be a simple bicycle model that can travel at various velocities within a range of steering which models an ADV” wherein the “initial state” reads on the current location and the “destination state” reads on the destination location. The coarse trajectory is also based on θ-direction which refers to heading angle of the vehicle)

	receiving, from a perception system, object information comprising location and size information about one or more objects along the path; ([Par. 0042], “The perception information may represent what an ordinary driver would perceive surrounding a vehicle in which the driver is driving. The perception can include the lane configuration, traffic light signals, a relative position of another vehicle, a pedestrian, a building, crosswalk, or other traffic related signs (e.g., stop signs, yield signs), etc., for example, in a form of an object. The lane configuration includes information describing a lane or lanes, such as, for example, a shape of the lane (e.g., straight or curvature), a width of the lane, how many lanes in a road, one-way or two-way lane, merging or splitting lanes, exiting lane, etc.”; [Par. 0053], “where x.sub.k is a trajectory for discretized time step k, x.sub.0=x(0) is initial point, and x.sub.N+1=x.sub.F is destination point of the trajectory, and x.sub.k+1=f(x.sub.k+u.sub.k). Here, u.sub.k can be vehicle control inputs, such as a heading angle, velocity, and acceleration of the vehicle, and f is a vehicle dynamic model which describes a vehicle dynamic, such as a bicycle model of a vehicle. h(x.sub.k+u.sub.k) include limitations of the vehicle, such as maximum heading ratio, velocity, and acceleration of the vehicle. Matrix A and vector b relates to sizes and locations of one or 
more obstacles surrounding the vehicle. or Here, the obstacles can be modeled as polygons. g.sup.T and G.sup.T relate to a size and location of the ADV, respectively. more obstacles surrounding the vehicle.”) 39U.S. Non-Provisional Patent Application Attorney Docket No.: 128000-8090.US00 TuSimple Ref. No.: 2019048 
	adjusting the path received from the path library in response to the object information to cause the autonomous driving vehicle to avoid the one or more objects by taking the adjusted path; ([Par. 0054], “the generated coarse trajectory may be zig-zag shaped and may not take into consideration any surrounding obstacles. Based on the coarse trajectory, some variables of the optimization problem described above can thus be determined. An example of such a variable include R, where R is a rotation matrix, measuring a rotation of the vehicle relative to obstacles, based on a reference direction of the vehicle. “; [Par. 0058], “For operation 505, process logic fixes the controls and trajectory values (e.g., x, u, as a second set of vector variables) and solves the relaxed open space optimization problem with a QP solver to update the dual variables, e.g… operation 504 can be repeated with 80 , μ set to the results of operation 505. Then operations 504 and 505 can be iteratively performed until the variables (e.g., x, u, λ, μ) converge. The variable can converge if the results for subsequent iterations are within a predetermined threshold of the results from the previous iteration. Once the output values converge, at operation 506, processing logic generates an output trajectory x.sub.(k=0 . . . N+1) based on the results of operations 504-505. Note that x.sub.0 is the initial trajectory state, and x.sub.N+1=x.sub.F is the final trajectory state.”; [Par. 0069], “Based on the states (e.g., a first trajectory) and control actions, criteria module 809 can determine if the outputs of RL agent 803 satisfies a predetermined list of criteria. The criteria can include 1) a criteria whether the final state for the trajectory of the ADV is at a destination spot, with a correct vehicle heading, 2) the trajectory is smooth, and 3) the trajectory avoids collision with all obstacles. If the list of criteria is satisfied, criteria module 809 triggers outputs 811 to output the first trajectory and/or the controls/actions.”) wherein the “coarse trajectory” reads on the initial path and the “output trajectory” reads on the “optimized path”) and 
repeating the adjusting the path until a predetermined condition is met, to obtain the optimal path. ([Par. 0058], “operation 504 can be repeated with 80 , μ set to the results of operation 505. Then operations 504 and 505 can be iteratively performed until the variables (e.g., x, u, λ, μ) converge. The variable can converge if the results for subsequent iterations are within a predetermined threshold of the results from the previous iteration. Once the output values converge, at operation 506, processing logic generates an output trajectory x.sub.(k=0 . . . N+1) based on the results of operations 504-505. Note that x.sub.0 is the initial trajectory state, and x.sub.N+1=x.sub.F is the final trajectory state.”;” where the output trajectory becomes an optimal trajectory when all variables are converged after multiple iterations. )

He teaches to receive initial trajectory from onboard system, but not explicitly disclose to receive a path from a path library generated offline.

However, Prats teaches to receive a path from a path library generated offline. (Col. 9, line 6 – 28, “when robot100 receives a command to perform a task that requires traversal of end effector 106 between two or more points, online trajectory engine 130 may attempt to locate a suitable precalculated joint trajectory in offline trajectory database 136, e.g., in parallel with attempting to calculate a fresh joint trajectory on the fly. If online trajectory engine 130 is able to locate a precalculated joint trajectory that would suffice under current circumstances (e.g., similar start/target end effector positions, similar starting and target joint configurations, similar environmental states), online trajectory engine 13 may retrieve that precalculated joint trajectory and use it to generate joint commands for joints 104.sub.1-104.sub.N”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify He to incorporate the teaching of Prats. The modification would have been obvious because “offline trajectory engine 134 may be configured to calculate trajectories during downtimes of robot 100, i.e. while robot 100 is “offline.” Because it operates during downtime, offline trajectory engine 134 may have sufficient time and/or computing resources at its disposal to perform more resource-intensive trajectory calculations (e.g., RRT*) than online trajectory engine 130. (Prats, Col. 7, line 40 – 49)

Regarding to claim 14, the combination of He and Prats teach the method of claim 11.
He further teaches wherein the mapped driving area corresponds to a three- dimensional array of grid points overlaid onto a geographic area, comprising location x coordinates, location y coordinates, and heading angle coordinates. ([Par. 0054], “For operation 502, processing logic can apply a hybrid a* search algorithm to a simplified vehicle model to search for an initial (coarse) trajectory using the initial and destination states as input parameters. Here, the hybrid A* search can grid the state space (x, y, θ-direction) into one or more branches and perform a tree search within the state space grid branches. The tree search can traverse all branch nodes using a simplified vehicle model to generate a coarse trajectory connecting an initial state to a destination state” wherein the “θ-direction” reads on the heading angle coordinates)

Regarding to claim 15, the combination of He and Prats teach the method of claim 12.
He further teaches wherein the geographic area comprises one or more of a parking lot, a narrow street, a cargo hub, or an area where the autonomous vehicle will drive in reverse. ([Par. 0051], “Open space planning module 308 can generate a trajectory for an ADV in an open space, where there is no reference lines or traffic lanes to be followed. Examples of an open space include a parking lot, or a roadway where a vehicle performs a parallel parking, a U-turn, or a three point turn.” Wherein the autonomous vehicle can drive in reverse during performing parallel parking.)

Regarding to claim 16, the combination of He and Prats teach the method of claim 11.
He further teaches wherein the method is performed at the autonomous driving vehicle uses some computational resources not located at the autonomous driving vehicle. ([Par. 0036], “perception and planning system 110may also obtain real-time traffic information from a traffic information system or server (TIS). Note that servers 103-104 may be operated by a third party entity.” Wherein the “third entity” reads on “some computational resources not located at the autonomous vehicle)

Claims 7 - 8  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of He and Prats in view of Wilcock, Glenn R. (Publication No. US 20170228325 A1; hereafter Wilcock).
Regarding to claim 7, the combination of He and Prats teach the method of claim 1.
The combination of He and Prats teach to receive a path from an offline server, but does not explicitly disclose the file is stored in a compressed format at an offline server, wherein the online server performs data expansion for receiving the file.

	However, Wilcock teaches the file is stored in a compressed format at an offline server, wherein the online server performs data expansion for receiving the file. ([Par. 0040 – 0041], “embodiment, the first storage area of the system may include an offline storage area of the system. For example, the first storage area of the system may include cloud storage (e.g., one or more servers implementing a cloud data storage model, etc.)… a second portion of the file may be stored within a second storage area within the system. For example, the second storage area of the system may include an online storage area of the system, such as a repository space of the system “; [Par. 0044], “the storage management software that received the request for the data may first retrieve the data from the first storage area of the system and may then convert the retrieved data to the second format. In another embodiment, the second format may include one or more of an unencrypted format and an uncompressed format. For example, the requested data may be retrieved from the first storage area in an encrypted and compressed object format, and may be converted from the encrypted and compressed object format (e.g., by decrypting and decompressing, etc.) to the decrypted, decompressed, count key data (CKD) format.”

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of He and Prats to incorporate the teaching of Wilcock. The modification would have been obvious because converting compressed format of file received from the offline storage, it allows the online server to be able to read the received file. In addition, by transmitting compressed file from the offline storage, it reduces transmission cost for transmitting a smaller size of the file. 

Regarding to claim 8, the combination of He, Prats and Wilcock teaches the method of claim 7.
Prats further teaches wherein the offline server is located external to the autonomous vehicle and is configured to communicate with the online server via a wireless communication channel when a driving mission is in process or a wired communication channel prior to a start of the driving mission. ([Col. 7, line 59 – 65], “offline trajectory planning may occur elsewhere in addition to or instead of at offline trajectory engine 134. For example, in some implementations, a cloud trajectory engine180 may be operated on one or more server computers (e.g., blades) that form what is often referred to as a “cloud” infrastructure. With the virtually limitless resources of the cloud at its disposal, cloud trajectory engine 180 may be able to perform offline trajectory planning at any time, regardless of whether robot 100 is offline or not. In some implementations, cloud trajectory engine 180 may perform trajectory planning for a plurality of robots, e.g., based on a plurality of daily logs (e.g., 132) generated by the plurality of robots. Cloud trajectory engine 180 may then distribute the trajectory data it computes for each of the robots back to the respective robot,” where the cloud trajectory engine is offboard and generates offline trajectories based on daily logs. The cloud then transmits calculated offline trajectories path back to the vehicle. Since it is a communication between the vehicle and the cloud, it is obvious that it is communicated via some sort of wireless communication.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of He and Prats in view of Silva et al. (Publication No. US 20200225669 A1; hereafter Silva).
Regarding to claim 12, the combination of He and Prats teach the method of claim 11.
He further teaches wherein the repeating the adjusting the path until the predetermined condition is met comprising: 
	determining an overall performance metric value representative of the adjusted path by combining performance metric values for performance metrics along the adjusted path comprising a kinematic metric, and one or more body locations along the adjusted path; ([Par. 0062], “The scoring metric can include a scoring scheme to evaluate whether the RL agent planned a trajectory with a final trajectory state at the destination spot, whether the trajectory is smooth, whether the trajectory avoids all the perceived obstacles.”; [Par. 0064], “The trajectory and controls outputs are passed through a criteria evaluation 809 (e.g., performed by criteria determiner module 707). Criteria evaluation 809 can evaluate if the trajectory/controls generated by RL agent 803 satisfies a list of threshold criteria (or a threshold judgment score), if yes, the trajectory and controls are output to outputs 811. If the judgment score is not satisfactory, criteria determiner 809can trigger outputs 811 to output a second trajectory/second list of controls from open space optimization model 421.”; [Par. 0069], “criteria module 809 can determine if the outputs of RL agent 803 satisfies a predetermined list of criteria. The criteria can include 1) a criteria whether the final state for the trajectory of the ADV is at a destination spot, with a correct vehicle heading, 2) the trajectory is smooth, and 3) the trajectory avoids collision with all obstacles. If the list of criteria is satisfied, criteria module 809 triggers outputs 811 to output the first trajectory and/or the controls/actions. If the list of criteria is not satisfied, criteria module 809 can trigger open space optimization model 421 to generate a second trajectory and/or control actions and outputs the second trajectory and/or control actions via outputs 811.” Where in the “correct vehicle heading” at least reads on the “kinematic metric” and the “trajectory with a final trajectory state at the destination spot” reads on the “body location of the vehicle” as the location of the body of a vehicle also indicates the location of the vehicle.) 
repeating the adjusting the path until the overall performance metric value is no longer improving or running out of computational time budget. ([Par. 0058], “operation 504 can be repeated with 80 , μ set to the results of operation 505. Then operations 504 and 505 can be iteratively performed until the variables (e.g., x, u, λ, μ) converge. The variable can converge if the results for subsequent iterations are within a predetermined threshold of the results from the previous iteration.” This is interpreted as the adjusting path is performed repeatedly until all variables are converged which indicates the metric no longer improves any higher.)

	The combination of He and Prats teach to evaluate the overall performance metric value of adjusted path as described above but do not explicitly teach to evaluate the steering angle metric along the adjusted path.
	
	However, Silva teaches to evaluate the steering angle metric along the adjusted path. ([Par. 0036], “While the trajectory scores can be used in various ways to select the trajectory for a vehicle, other inputs may also contribute to selecting a trajectory and/or controlling the vehicle (e.g., safety systems, user inputs, and so forth). For example, in some examples, a trajectory score can be used as one of many costs associated with evaluating a trajectory. Examples of additional costs used to evaluate a trajectory can include, but are not limited to, one or more of a reference cost (e.g., a cost based on a distance between a reference trajectory and a candidate trajectory in the environment), an obstacle cost (e.g., a cost based on a distance between a reference trajectory and/or a candidate trajectory and an obstacle in the environment), a steering cost (e.g., a cost based on steering angles for the vehicle), an acceleration cost (e.g., a cost based on a maximum acceleration for the vehicle),and the like.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of He and Prats to incorporate the teaching of Silva. The modification would have been obvious because by evaluating the steering angle of the vehicle along the path, it allows a more accurate evaluation of the selected trajectory. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of He and Prats in view of Raeis et al. (Publication No. US 20210229509 A1; hereafter Raeis).
Regarding to claim 13, the combination of He and Prats teach the method of claim 11.
The combination of He and Prats teach to adjust the coarse trajectory to acquire an optimal trajectory as described in claim 11 above, but do not explicitly disclose adjusting the path received from the path library in response to an actual tractor-trailer vehicle mobility change from the norm affected by a fifth-wheel location setting, a trailer vehicle difference, a maximum feasible steering rate, a trajectory tracking accuracy, a driving maneuver optimality, or a safety purpose.
However, Raeis teaches adjusting the path received from the path library in response to an actual tractor-trailer vehicle mobility change from the norm affected by a fifth-wheel location setting, a trailer vehicle difference, a maximum feasible steering rate, a trajectory tracking accuracy, a driving maneuver optimality, or a safety purpose. ([Par. 0064], “Identifying the obstacle in the path may include steps such as receiving a trailer profile comprising a trailer dimension determining a dimension of the obstacle based on the trailer dimension, determining a first distance from the obstacle to the trailer, determining a second distance from the obstacle to the vehicle, and generating the modified trailer maneuver path based on the first distance and the second distance.”; [Par. 0067], “causing an autonomous vehicle controller to maneuver the trailer to the target position based on the trailer maneuver path. Sending the configuration message to the vehicle, can include sending an instruction set for causing the autonomous vehicle controller to maneuver the trailer to the target position based on the modified trailer maneuver path. In some aspects, changing the trailer maneuver path can be performed using information that includes, for example, the dimension of the obstacle, and/or the first distance, and/or the second distance.” Where this is at least mapped to adjusting the path of the trailer vehicle for safety purposes.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of He and Prats to incorporate the teaching of Raeis. The modification would have been obvious because by adjusting the path of the trailer when an obstacle is detected, it allows the trailer vehicle to avoid collision with the obstacle and to ensure safety of the vehicle. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of He and Prats in view of Tomioka et al. (English Translation of JP 2020038631 A; hereafter Tomioka) in further view of Zarco, Alejandro Salcido (Publication No. US 20190016382 A1; hereafter Zarco).
Regarding to claim 17, the combination of He and Prats teach the method of claim 11.
He further teaches wherein the optimal path from a first location to a second location provides collision avoidance, and is smooth. ([Par. 0062], “The scoring metric can include a scoring scheme to evaluate whether the RL agent planned a trajectory with a final trajectory state at the destination spot, whether the trajectory is smooth, whether the trajectory avoids all the perceived obstacles.” Where this is mapped to the optimal path provides “collision avoidance” and “is smooth”)

The combination of He and Prats do not explicitly disclose the optimal path minimizes steering changes.

However, Tomioka teaches the optimal path minimizes steering changes. ([Par. 0056], “determination unit 1160 selects a predicted trajectory that passes only through a region where the probability of the presence of an obstacle in the occupancy grid map of the 2D grid is 0, and calculates control values at a plurality of times that follow the predicted trajectory, selecting the predicted trajectory, a predicted trajectory that minimizes the movement route may be selected, a predicted trajectory that maximizes a distance to a region where the probability of the presence of an obstacle in the occupancy grid map is not 0, or a predicted trajectory that minimizes a change in steering may be selected.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of He and Prats to incorporate the teaching of Tomioka. The modification would have been obvious because by having an optimal path that minimizes the steering changes, it allows a smoother movement of the vehicle for traveling to the destination.

The combination of He, Prats and Tomioka do not explicitly teach the optimal path prevents jackknifing. 
	
	However, Zarco teaches the optimal path prevents jackknifing. ([Par. 0036], “when the driver selects which guide 10 he/she wants the vehicle-trailer system 100 to drive towards, the follow-me system 310 plans a path (not shown) between the vehicle-trailer system 100 and the guide 10 based on the location of the selected guide 10 (determined by the TRA module 300 from the received sensor system data 402) relative to a position of the vehicle-trailer system 100 (e.g., orientation and distance)… Based on the determined user trailer angle α.sub.ut, and first and second distances D.sub.1, D.sub.2, and the minimum distance D.sub.G away from the guide 10, the TRA module 300 determines a rearward path for the vehicle-trailer system 100 to follow while maintaining the minimum distance D.sub.G away from the guide 10 and preventing jackknife between the vehicle 102 and the trailer 104. For example, if the first or second distance D.sub.1, D.sub.2 is greater than a threshold value, then the TRA module 300 determines that the vehicle-trailer system100 is approaching or is at a jackknife angle α.sub.J. In such a case, the TRA module 300 adjusts the path to prevent jackknifing.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of He, Prats and Tomioka to incorporate the teaching of Zarco. The modification would have been obvious because by adjusting the initial path for prevent jackknifing, it ensures to provide an optimal path for the trailer vehicle to travel to the destination safely and efficiently.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668